Abatement Order filed November 25, 2014




                                         In The

                      Fourteenth Court of Appeals
                                     ____________

                                NO. 14-14-00168-CR
                                  ____________

                       LOUIS CHARLES KIRK, Appellant

                                           V.

                        THE STATE OF TEXAS, Appellee


                     On Appeal from the 182nd District Court
                             Harris County, Texas
                         Trial Court Cause No. 1342735

                               ABATEMENT ORDER

      Appellant is represented by appointed counsel, Wilford A. Anderson. On
May 23, 2014, time to file appellant’s brief expired without a brief and no motion
for extension of time was filed. See Tex. R. App. P. 38.6(a). Counsel and the trial
court were notified on May 27, 2014, that no brief had been received. No response
from appellant was received. On July 22, 2013, we abated this appeal for a hearing
to determine the reason for the failure to file a brief.
      At the hearing held August 1, 2014, counsel informed the trial court that he
“should have it finished in about 45 days.” The appeal was reinstated and
appellant’s brief was set due September 19, 2014. On September 17, 2014, counsel
filed an extension of time to file the brief. The motion was granted until October 3,
2014. No brief was filed. Counsel and the trial court were notified on October 9,
2014, that no brief had been received. No response has been filed. As of this date,
counsel has had over 180 days to file a brief.

      Pursuant to Tex. R. App. P. 38.8(b) (a copy of which is attached) the judge
of the 182nd District Court shall (1) immediately conduct a hearing, at which
appellant, appellant’s counsel, and state’s counsel shall participate, either in person
or by video teleconference, to determine (a) whether appellant desires to prosecute
his appeal; (b) whether appellant is indigent; (c) if not indigent, whether appellant
has abandoned the appeal or whether appellant has failed to make necessary
arrangements for filing a brief; (d) the reason for the failure to file a brief; (e) if
appellant desires to continue the appeal, a date certain when appellant’s brief will
be filed; and (2) prepare a record, in the form of a reporter’s record, of the hearing.
If appellant is indigent, the judge shall take such measures as may be necessary to
assure effective representation of counsel, which may include the appointment of
new counsel. The judge shall see that a record of the hearing is made, shall make
findings of fact and conclusions of law, and shall order the trial clerk to forward a
transcribed record of the hearing, a videotape or compact disc, if any, containing a
recording of the video teleconference, and a supplemental clerk’s record containing
the findings and conclusions. Those records shall be filed with the clerk of this
court within thirty days of the date of this order.

      The appeal is abated, treated as a closed case, and removed from this Court’s
active docket. The appeal will be reinstated on this Court’s active docket when the
trial court’s findings and recommendations are filed in this Court. The Court will
also consider an appropriate motion to reinstate the appeal filed by either party, or
the Court may reinstate the appeal on its own motion. It is the responsibility of any
party seeking reinstatement to request a hearing date from the trial court and to
schedule a hearing in compliance with this Court’s order. If the parties do not
request a hearing, the court coordinator of the trial court shall set a hearing date
and notify the parties of such date.



                                   PER CURIAM
                      RULE 38. REQUISITES OF BRIEFS



Tex. R. App. P. 38.8. Failure of Appellant to File Brief.

      (b) Criminal Cases.

             (1) Effect.    An appellant=s failure to timely file a brief does not
authorize either dismissal of the appeal or, except as provided in (4), consideration
of the appeal without briefs.

             (2) Notice. If the appellant=s brief is not timely filed, the appellate
clerk must notify counsel for the parties and the trial court of that fact. If the
appellate court does not receive a satisfactory response within ten days, the court
must order the trial court to immediately conduct a hearing to determine whether
the appellant desires to prosecute his appeal, whether the appellant is indigent, or,
if not indigent, whether retained counsel has abandoned the appeal, and to make
appropriate findings and recommendations.

             (3) Hearing. In accordance with (2), the trial court must conduct any
necessary hearings, make appropriate findings and recommendations, and have a
record of the proceedings prepared, which recordCincluding any order and
findingsCmust be sent to the appellate court.

             (4) Appellate Court Action. Based on the trial court=s record, the
appellate court may act appropriately to ensure that the appellant=s rights are
protected, including initiating contempt proceedings against appellant=s counsel. If
the trial court has found that the appellant no longer desires to prosecute the
appeal, or that the appellant is not indigent but has not made the necessary
arrangements for filing a brief, the appellate court may consider the appeal without
briefs, as justice may require.